department of the treasury internal_revenue_service washington d c date number release date uil conex-152430-02 cc psi i am responding to your inquiry dated date on behalf of your constituent wrote about a notice of proposed rulemaking on the definition of a highway vehicle for federal excise_tax purposes this proposed rule appeared in the federal_register on date copy enclosed although we do not respond to individual comments during the rulemaking process we will consider his comments before we finalize the regulations i appreciate requested i am returning your enclosure and two copies of my response if you have any questions please contact me at comments thank you for forwarding his letter as you sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures
